Title: From John Adams to Samuel Cooper, 28 February 1779
From: Adams, John
To: Cooper, Samuel


     
      Dear Sir
      Passy Feb. 28. 1779
     
     Your Letter by the Marquis de la Fayette I have received and it contained So handsome a Testimony to the Merit of that gallant young Nobleman, as well as so many judicious observations on other subjects that I have ventured to permit it to be translated and published.
     The Complaint against the Family of Lee’s, is a very extraordinary Thing indeed. I am no Idolater of that Family or any other: but I believe their greatest fault is having more Men of exalted Merit in it, than any other Family. And if that Family fails the American Cause, or grows unpopular among their fellow Citizens, I know not what Family or what Person, will stand the Test.
     There is Reason however to be upon our Guard, against the Power of a Family of so much Merit: and if the Complaint had only been, that one of the Family, was Minister at the Courts of Versailles and Madrid: another at Vienna and Berlin I would have joined in that with all my Heart. But this, to my certain Knowledge was not the fault of the Family. But partly owing to accident and partly because, other Gentlemen refused or declined to undertake, so dangerous a Voyage, and so difficult a service.
     If the Complaint had been confined to the Want of Figure, Dignity and Address I should have left the discussion of such important Questions, to those, who think so much of them, and these might have de­termined whether the Complainers or Complainees have Most to boast of, in this Kind.
     If the Complaint, had been confined to the subjects of Temper, and Politeness I should not have thought it worth while to consider long, in order to determine, which was the most inconvenient to the state too much a little too much Asperity, or a little too much good Nature—a little to much Acid, or a little too much Oil.
     But when the Complaint becomes so outrageous, as to throw about the World insinuations of Infidelity and Breach of Trust against some of the most faithful and inflexible Men in the Community, it becomes the Cause of every virtuous Man in the Community, and such injured Characters must be vindicated or the state undone.
     The Publication of this Address to the Universe instead of making it, in Writing to Congress, was a Measure beyond all Example, dangerous and destructive. But enough of this. Good I hope will come out of it, and Lessons will be learn’d from it. Lessons of Moderation are so much wanted that I, even I, am obliged to become a Preacher of that great Virtue. But with as little success, as most other Preachers. So much for ourselves, now for our Ennemies.
     Keppells Tryal, has wrought up Parties to a great Heat in England. Tumults and Discontents are very general throughout the three Kingdoms. The two Houses with many Members of opposition in both Houses, seem to be Arranging themselves for Warm Work and Impeachments, are talked of and expected. Whether Paliser will have a Tryal is uncertain—if he should this will probably compleat the Rage and Distraction. Lord Norths Loan has laboured a long time, and nothing is yet done in it. It witt not suceed this Year for less than seven and half Per Cent. it was settled the 23d. at 3 Per Cent for Perpetuity—an Annuity of 3 3/4 Per Cent for 29 Years, and seven Lottery Ticketts for every Thousand Pounds—The Tickett is 10£, but always gains 2 or 3 per Ticket before the Drawing, and every Year the War continues, the Interest must be greater, and the Expense greater. Almost all Parties seem to say freely that the Kingdom is undone—yet none of them have sense and spirit enough to propose the only Means, for preventing the Ruin they apprehend. Their Conquest of St. Lucie, will only be a grave to their Troops—of whom they have none to spare.
    